DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered. Examiner is providing a new rejection of claims 1 and 19-21. Please see below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 8, 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling et al (US 2007/0076426 A1) in view of Newman, Jr.et al. (US 8,228,002 B2).
Regarding claim 1, Kling discloses in Fig. 1-3 a light fixture comprising: at least one LED (7); and at least one filament (1, X1), wherein the at least one filament is connected in series to the at least one LED ([0020]) comprises a glass bulb (4 and 3) at least one filament are arranged in the glass bulb (1 is inside 3 and 4) wherein a current flowing through the filament 
Kling does not specify that the current “always flows from the filament to the at least one LED” and the rectifier is coupled in series to the filament; instead current alternatively passes through the LED and the filament. (see Applicant’s submitted modified FIG. 1 below):

    PNG
    media_image1.png
    302
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    375
    433
    media_image2.png
    Greyscale

However, one of ordinary skill in the art of electronic circuit design understands that the alternating currents flowing through X1 are one and equal but in opposite direction. However, since X1 does not depend on the direction of current, it can be moved anywhere in the circuit. In other words, the position of filament X1 in the circuit of FIG. 1 is arbitrary—relative to the LED, the power source and the rectifying bridge—and moving filament X1 does NOT change the operation or functionality of the circuit if X1 is placed in any of the modified versions of FIG. 1 shown below:

    PNG
    media_image3.png
    484
    819
    media_image3.png
    Greyscale

Explained more clearly, the above rearrangement of the component X1 in equivalent circuit (B) will not change the current, voltage, or any other operating parameters of the circuit compared to original circuit (A). This is consistent with Kirchhoff’s voltage law and Kirchhoff’s current law.
Furthermore, moving X1 does not affect X1 either because filament X1 is independent of the direction of the current flowing through it as explained above, i.e., the same current always passes through X1 regardless of its position in the circuit. Therefore, the only difference between moving filament component X1 in the equivalent circuit (B) is a matter of design choice. One of ordinary skill in the art would have been motivated to make this rearrangement in order to reduce the manufacturing overheads or to create a more compact design by placing the filament and the LED close to each other. (See MPEP 2144 I). Additionally, moving the filament as in equivalent circuit B would also be consistent with the specification of Kling where the led receive its operating current through the filament [0009] and where the filament is in series with the LED [0020] and the filament is used as the ballasting resistor for the LED [0018-19].
Kling does not specify wherein the at least one LED is arranged in the glass bulb.
Newman discloses in Fig. 3a, 15 and 16 wherein a light fixture comprises a glass bulb (114 Fig. 3A, 100 fig. 2A), wherein the at least two light sources (108 filament Halogen lamp) and (109 can be a LED Fig. 15) are arranged in the glass bulb (114, fig. 3A).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the two light sources of Kling into a single glass bulb as disclosed in Newman for a compact device and easy access to both light sources at one time and keeping both light sources near each other to perform under the same conditions. 
Regarding claim 3, Kling discloses in Fig. 1-3 the light fixture of claim 1, wherein the glass bulb is filled with a gas comprising at least one halogen (tungsten halogen lamp inherently has gas and a halogen [0022]).
Regarding claim 4, Kling discloses in Fig. 1-3 the light fixture of claim 1, wherein the light fixture has a first connector and a second connector for coupling to a supply voltage (10-14, Fig. 2, 10, 11,17, 18 Fig. 3, connections to power source 120V Fig. 1).
Regarding claim 6, Kling discloses in Fig. 1-3 the light fixture of claim 1, wherein the rectifier is not between the at least one filament and the at least one LED (equivalent circuit b).
Regarding claim 8, Kling discloses in Fig. 1-3 the light fixture of claim 1, wherein the at least one LED comprises at least one first LED (7, Fig. 2) and at least one second LED (7, Fig. 2) connected to the least one LED in series ([0024]).
Regarding claim 10, Kling discloses in Fig. 1-3 the light fixture of claim 1, wherein approximately 30% of a voltage drop across on the at least one LED ([0030]).
Kling does not specifically state 15% and 30% of a voltage drop across the at least one LED and the at least one filament occurs on the at least one LED.
Kling does disclose an example of 120V voltage drop across the LED array and the filament ([0030]) wherein the filament has an 80V drop and the LED array has a 40V drop [0030]. If the LED array is composed of two LEDs (one or more LEDS [0022]) then total voltage drop of one of the LEDs and one filament would comprise 20 plus 80 voltage drop for a total of 100 and the one LED would be 20/100 or 20% of the total voltage drop. 
Before the effective filing date of the of the invention, it would have been obvious to one of ordinary skill in the art to change the number of LEDs in the system of Kling which would change the percent of the voltage drop occurring on the at least one LED to change the optical output of the system to desired brightness, color output, and power consumption. 
Regarding claim 11, Kling discloses in Fig. 1-3 the light fixture of claim 1, wherein between 20% and 25% of a voltage drop across the at least one LED.
Kling does not specifically state 20% and 25% of a voltage drop across the at least one LED and the at least one filament occurs on the at least one LED.
Kling does disclose an example of 120V voltage drop across the LED array and the filament ([0030]) wherein the filament has an 80V drop and the LED array has a 40V drop [0030]. If the LED array is composed of two LEDs (one or more LEDS [0022]) then total voltage drop of one of the LEDs and one filament would comprise 20 plus 80 voltage drop for a total of 100 and the one LED would be 20/100 or 20% of the total voltage drop. 
Before the effective filing date of the of the invention, it would have been obvious to one of ordinary skill in the art to change the number of LEDs in the system of Kling which would change the percent of the voltage drop occurring on the at least one LED to change the optical output of the system to desired brightness, color output, and power consumption. 
Regarding claim 12, Kling discloses in Fig. 1-3 the fixture of claim 1, except wherein the light fixture comprises a thermal shield, wherein the thermal shield is arranged between the at least one LED and the at least one filament. 
Newman discloses in Fig. 3a and 15 wherein a light fixture comprises a glass bulb (114), and a thermal shield (118), wherein the at least two light sources (108) and (109) are arranged in the glass bulb (114) and a thermal shield is arranged between the two light sources (118 between 108 and 109).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the thermal shield of Newman into the system of Kling to help direct the light from the light source (Newman: col. 10 lines 43-46).
Regarding claim 13, Kling discloses in Fig. 1-3 the light fixture of claim 1, except wherein the at least one LED and the at least one filament generate an optical performance, wherein between 70% and 90% of the optical performance is generated by the at least one LED.
Kling discloses the LEDs can be different colors and different numbers of LEDs [0029]. Depending on the color and number of LEDs compared to the filament the brightness generated by the two different light sources would change along with the different colors produced by the two different light sources. Changing the number of LEDs and the color of LEDs changes the optical performance of the entire lamp. Because Kling discloses adding a number of LEDS and also adding different LEDS of color [0029] [0031] depending on the color of LEDs and number of LED the LEDS can perform 70-90 percent of the total brightness or color rendering.
Before the effective filing date of the of the invention, it would have been obvious to one of ordinary skill in the art to change the number of LEDs and or the color of the LEDs in the system of Kling which would change the percent of the optical performance of the entire system 
Regarding claim 14, Kling discloses in Fig. 1-3 the light fixture of claim 1, except wherein the at least one LED and the at least one filament generate an optical performance, wherein between 75% and 85% of the optical performance is generated by the at least one LED.
Kling discloses the LEDs can be different colors and different numbers of LEDs [0029]. Depending on the color and number of LEDs compared to the filament the brightness generated by the two different light sources would change along with the different colors produced by the two different light sources. Changing the number of LEDs and the color of LEDs changes the optical performance of the entire lamp. Because Kling discloses adding a number of LEDS and also adding different LEDS of color [0029] [0031] depending on the color of LEDs and number of LED the LEDS can perform 75-85 percent of the total brightness or color rendering.
Regarding claim 15, Kling discloses in Fig. 1-3 the light fixture of claim 1, wherein the at least one LED and the at least one filament generate an optical performance, wherein 80% of the optical performance is generated by the at least one LED.
Kling discloses the LEDs can be different colors and different numbers of LEDs [0029]. Depending on the color and number of LEDs compared to the filament the brightness generated by the two different light sources would change along with the different colors produced by the two different light sources. Changing the number of LEDs and the color of LEDs changes the optical performance of the entire lamp. Because Kling discloses adding a number of LEDS and also adding different LEDS of color [0029] [0031] depending on the color of LEDs and number of LED the LEDS can perform 80 percent of the total brightness or color rendering.
Before the effective filing date of the of the invention, it would have been obvious to one of ordinary skill in the art to change the number of LEDs and or the color of the LEDs in the system of Kling for user preference and depending on the color of LEDs and number of LED the LEDS can perform 80 percent of the total brightness or color rendering.
Regarding claim 17, Kling discloses in Fig. 1-3 the light fixture of claim 4, wherein the supply voltage has an alternating current (Fig. 1, 120V).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Newman as applied to claim 3 above, and further in view of T’jampens (US 4,074,168).
Regarding claim 16, Kling discloses in Fig. 1-3 the light fixture of claim 3, except wherein at least on halogen comprises bromine.
Bromine in a known halogen used in halogen lamps as disclosed by T’jampens (claim 1 col.1 lines 6-7)
It would have been obvious at the time of the invention to use bromine as the halogen in a halogen lamp since it is a known way to create a halogen lamp. 
Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Newman, and further in view of Li et al. (US2005/0168156A1).
Regarding claim 7, Kling discloses in Fig. 1-3 the light fixture of claim 1, except wherein the at least one LED comprises at least one first LED, and at least one second LED connected to the at least one first LED in parallel.
Li discloses in fig. 3-6 the light fixture comprises at least one first LED (22, 23, 42-45) and one second LED (22, 23, 42-45) which are connected to one another in parallel (Fig. 3-4).

Regarding claim 9, Kling discloses in Fig. 1-3 the light fixture of claim 1, except wherein the at least one LED comprises at least one first LED, and at least one second LED connected to the at least one first LED in parallel and wherein the at least one first LED and the one second LED have a different forward voltage
Li discloses in fig. 3-6 the light fixture comprises at least one first LED (22, 23, 42-45) and one second LED (22, 23, 42-45) which are connected to one another in parallel (Fig. 3-4) wherein the at least one first LED and the one second LED have a different forward voltage (Li: [0034] [0031]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the LEDs in parallel of Li into the system of Kling to have improved redundancy to still function even if one of the LEDS fail (Li [0034]) and increase brightness of the circuit. 
Claim 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Newman as applied to claim 1 above, and further in view of Sugimori et al. (US 5,343,122).
Regarding claim 2, Kling discloses in Fig. 1-3 the light fixture of claim 1. 
Kling does not specify wherein the glass bulb is filled with a protective gas.
Sugimori discloses an incandescent lamp with protective gases argon and nitrogen (col. 3 lines 27-29).

Regarding claim 18, Kling discloses in Fig. 1-3 the light fixture of claim 1, wherein the glass bulb is filled with a protective gas which comprises a mixture of 93% argon and 7% nitrogen (Sugimori: col. 3 lines 27-29).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the protective gas of Sugimori into the system of Kling to protect the lamp.
Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borkar et al.  (US 2010/0328946 A1) in view of Kling.
Regarding claim 19, Borkar discloses in Fig. 2 a light fixture comprising: at least one LED (Fig. 2);
at least one ballasting resistor (252, 250), wherein the at least resistor is connected in series to the at least one LED (LEDs 244, 242 Fig.2);
a rectifier (220), wherein the rectifier is connected in series to the at least one resistance element and the at least one LED (252 and Leds Fig 2), such that the rectifier feeds a current to the at least one resistance element and the at least one resistance element feeds the current to the at least one LED (252 to 244 or 250 to 242 Fig. 2)
a glass bulb, where in the at least one led is arranged within the glass bulb (fig. 1).
Borkar does not specify the least one ballasting resistor is a filament and wherein the at least one filament is arranged within the glass bulb.
Kling discloses in Fig. 1-3 a light fixture comprising: at least one LED (7); and at least one filament (1), wherein the at least one filament is connected in series to the at least one LED ([0020]) comprises a glass bulb (4 and 3) at least one filament are arranged in the glass bulb (1 is inside 3 and 4) and ballasting resistor is a filament (filament replaces ballasting resistor [0018]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace the ballasting resistor of Borkar for the filament of Kling and to have the filament in the bulb of Kling to improve efficiency and produce better quality of light (Kling [0004] [0018-21]).
Regarding claim 20, Borkar discloses in Fig. 2 a light fixture comprising: at least one LED (Fig. 2);
at least one ballasting resistor (252, 250), wherein the ballasting resistor is connected in series to the at least one LED (LEDs 244, 242 Fig.2);
a rectifier (220), having at least two nodes (Fig. 2), wherein the series connection of the at least one ballasting resistor and the at least one LED is connected between the at least two nodes of the rectifier (Fig. 2);
Borkar does not specify the least one ballasting resistor is a filament and wherein the at least one filament is arranged within the glass bulb.
Kling discloses in Fig. 1-3 a light fixture comprising: at least one LED (7); and at least one filament (1), wherein the at least one filament is connected in series to the at least one LED ([0020]) comprises a glass bulb (4 and 3) at least one filament are arranged in the glass bulb (1 is inside 3 and 4) and ballasting resistor is a filament (filament replaces ballasting resistor [0018]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace the ballasting resistor of Borkar for the filament of Kling and 
Regarding claim 21, Borkar discloses a light fixture of claim 20, wherein the at least two nodes comprises four nodes (220 connected to 212, 214 and 236 and 238 Fig. 2), wherein a first node and a second node are connected to a power source (nodes of 220 connected to AC power 212 and 214), a third node is connected to the at least one LED (238 connected to leds 240  and rectifier 220) and a fourth node is connected to the at least one filament (220 connected to 252 and 250).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844